Citation Nr: 1020728	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel






INTRODUCTION

The Veteran served on active duty from June 1941 to November 
1945.  The appellant in this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

This matter was remanded by the Board in June 2009 for 
procedural development, outstanding treatment records, and to 
secure a VA medical opinion. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Therefore, further development is necessary 
before the Board can adjudicate this claim on appeal. 

The appellant contends that service connection for the cause 
of the Veteran's death is warranted. She maintains that the 
Veteran's service-connected varicose veins of both legs 
contributed to his death.

In June 2009, the Board issued a remand in this matter.  The 
Board noted that at the time of his death, as indicated on 
the death certificate, the Veteran was a patient at East 
Orange General Hospital.  At the time of the remand, the 
claims file did not contain terminal hospital records from 
East Orange General Hospital and therefore,  the Board 
instructed the RO/AMC to obtain these records.

The appellant in this matter submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), in which she indicated 
the Veteran received treatment at East Orange Hospital for 
two weeks prior to his death.  

While the RO contacted the East Orange VAMC for any 
outstanding medical treatment records, there is no indication 
in the claims file that any attempt to secure records from 
the non-VA facility of East Orange General Hospital has been 
made.  Therefore, a remand is required.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. 

The contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it causally shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Through appropriate means, the RO/AMC 
should request any terminal hospital 
records outstanding from East Orange 
General Hospital pertaining to 
treatment of the Veteran for two 
weeks prior to his death in May 2006 
(see death certificate located within 
the claims file).  If necessary, 
secure a new release from the 
appellant in order to obtain the 
records.

If any records sought are not 
obtained, notify the appellant and 
her representative of the records 
that were not obtained, explain the 
efforts taken to obtain, and describe 
further action to be taken. 

2.	If, and only if, the terminal 
hospital records, or any other 
relevant medical records, are 
associated with the claims file, 
including a copy of this REMAND, the 
claims file is to be re-submitted to 
the VA examiner who wrote the March 
2010 opinion and subsequent addendum.  
The examiner should note in the 
examination report that he has 
reviewed the claims file.  

Based on a review of the claims file, 
which is specifically to include 
review of any newly associated 
records, the examiner should express 
an opinion as to whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
the Veteran's service-connected 
varicose veins contributed to the 
Veteran's death.  

A complete rationale must be given 
for any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The opinion should be 
associated with the claims file.

3.	After undertaking any additional 
development and notice deemed 
appropriate, the RO should review the 
entire evidentiary record and 
readjudicate the issue on appeal.  If 
the benefit sought is not granted to 
the appellant's satisfaction, issue 
an appropriate supplemental statement 
of the case to the appellant her 
representative.  The requisite period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



